Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 16 and 36 are rejected as being vague and indefinite when they recite "the transparent energy dissipation layer having a glass transition temperature of 27 degree Celsius and a Tan Delta peak value of 0.5 or greater”. As known in the art, the glass transition temperature and Tan Delta value measured by DMA depend on the frequency of the stress being applied to the testing specimen. Without setting forth frequency corresponding to the glass transition temperature and Tan Delta value, the scope of the claims is not clearly defined. Claims 2-15, 17-35 and 37-42 are also 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 8-10, 13-15, 19, 23-27, 31-32 and 41 recite multiple ranges in the same clams.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 7 and 22 are rejected as being vague and indefinite when it recites “acrylate and urethane compatible segment”, because definition of acrylate and urethane compatible segment is not clear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-16, 18-21, 23-36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Leatherdale et al (US 2017/0165950, ‘950 hereafter) in view of Landin et al (US 6,132,882, ‘882 hereafter)
Regarding claims 1, 3-6, 8-16, 18-21, 23-36 and 38-42, ‘’950 discloses a display film comprising a transparent polymer substrate and a transparent energy dissipation layer,  a method of making the energy dissipation layer; wherein the energy dissipation layer comprises a cross-liked polyurethane and having a glass transition temperature in a range of 11 to 27 °C and Tan Delta value of 0.5 to 2.5 ([0004]-[0008]). ‘’950 does not set forth that the energy dissipation layer comprises a polyacrylate, however, ‘882 discloses an energy dissipation layer comprising a crosslinked acrylic polymer reading upon polyacrylate polymer, which has a preferred lose factor in a range of 1 to 10 

Allowable Subject Matter
Claims 2, 7, 17, 22 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action; and to include all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782